DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the Pre-Brief Appeal Conference decision dated on 12/15/2021.
Claim 20 has been canceled.
Claims 1, 5, 7, 11, 13 and 17 have been amended.
Claims 1-19 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection of claims 1-19, filed on 11/5/2021, with respect to claims 1-19 have been fully considered and are persuasive.  The 103 rejection of claims 1-19 has been withdrawn. 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent Claims 1, 7 and 13 are allowed for the reasons argued by
Applicants on pages 1-2 of the Pre-Brief Appeal Conference filed on 11/5/2021 which are persuasive.

The present invention is directed to a method, system and computer-usable medium for automated detection of a spoofed internally-addressed email message.
 
The closest prior art of record, Shuster (US 20080282344) teaches a mail server receives data pertaining to at least one e-mail directed to at least one intended recipient, wherein the data includes information identifying a purported sender and a verification host. The data may be included in the e-mail envelope, header, or body. Optionally, the data may be provided separate from the e-mail or any part of the e-mail (see paragraphs 0002 and 0023); in addition, Goldstein (US 20160315969) teaches a sending identity publishes these SPF rules via the Domain Name System (DNS) such that a receiving mail server may be able to access them in order to validate the sender's identity of received messages (see paragraph 0005).

However, the closest prior art of record fails to teach or suggest individually or in combination the limitations listed below as recited in applicants' independent Claims: 

Claim 1:


Claim 7:
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, 

Claim 13:

 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure is listed:
	Sachtjen (US 10541956) discloses “methods and systems for authenticating and confidence marking e-mail messages are described. One embodiment describes a method of authenticating an e-mail message. This method involves extracting a plurality of e-mail headers associated with the e-mail message, and identifying a sending edge mail transfer agent (MTA). The method then calls for determining if the sending edge MTA is authorized to send the e-mail message”.
	Jakobsson (US 2018015247) discloses “information about an electronic message that is from a sender for an intended recipient is received. It is determined whether an electronic message account of the sender of the electronic message is likely an independently controlled account. In response to the determination that the electronic message account of the sender of the electronic message is likely an independently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.